Case 5:18-cv-00508-MHH Document 25-1 Filed 04/15/19 Page 1 of 4            FILED
                                                                  2019 Apr-15 PM 04:35
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 5:18-cv-00508-MHH Document 25-1 Filed 04/15/19 Page 2 of 4
Case 5:18-cv-00508-MHH Document 25-1 Filed 04/15/19 Page 3 of 4
Case 5:18-cv-00508-MHH Document 25-1 Filed 04/15/19 Page 4 of 4
